     Case 2:17-cv-02247-MCE-EFB Document 51 Filed 04/29/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    CHANELL S. WATKINS,                             No. 2:17-cv-02247-MCE-EFB PS
12                       Plaintiff,
13            v.                                      ORDER
14    DITECH FINANCIAL LLC FKA Green
      Tree Servicing LLC; FEDERAL
15    NATIONAL MORTGAGE
      ASSOCIATION; NBS DEFAULT
16    SERVICES, LLC; and DOES 1 through
      20, inclusive,
17
                         Defendants.
18

19

20           On March 30, 2020, the magistrate judge filed findings and recommendations herein

21   which were served on the parties and which contained notice that any objections to the findings

22   and recommendations were to be filed within fourteen days. No objections were filed.

23           The court has reviewed the applicable legal standards and, good cause appearing,

24   concludes that it is appropriate to adopt the proposed Findings and Recommendations in full.

25           Accordingly, IT IS ORDERED that:

26           1. The proposed Findings and Recommendations filed March 30, 2020, are ADOPTED;

27                 and

28   /////
     Case 2:17-cv-02247-MCE-EFB Document 51 Filed 04/29/20 Page 2 of 2

 1         2. This action is dismissed for failure to prosecute and to comply with court orders and

 2             the court’s local rules. See Fed. R. Civ. P. 41(b); E.D. Cal. L.R. 110.

 3         IT IS SO ORDERED.

 4

 5   Dated: April 28, 2020

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                      2
